Name: Commission Regulation (EEC) No 1731/81 of 29 June 1981 on the supply of common wheat flour to the Republic of Sao Tome as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/30 Official Journal of the European Communities 30 . 6 . 81 COMMISSION REGULATION (EEC) No 1731 /81 of 29 June 1981 on the supply of common wheat flour to the Republic of Sao Tome as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( x ), as last amended by the Act of Accession of Greece (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure , 1 000 tonnes of cereals to the Republic of Sao Tome under its food ­ aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall be charged with implementing the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1981 . For the Commission The President Gaston THORN (M OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263, 19 . 9 . 1973 , p . 1 . (6) OJ No L 192, 26 . 7 . 1980, p . 11 . 30 . 6 . 81 Official Journal of the European Communities No L 172/31 ANNEX A 1 . Programme : 1 980 2 . Recipient : Republic of Sao Tome 3 . Place of country of destination : Sao Tome 4. Product to be mobilized : common wheat flour 5 . Total quantity : 662 tonnes (1 000 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Brussels, Telex 24 076 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods :  fair and sound merchantable quality,  moisture : 1 5 % maximum,  protein content : 10-5% minimum (N X 6-25 on dry matter),  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in bags ( M,  jute sacks of a minimum weight of 650 g, or  composite sacks jute/polypropylene of a maximum weight of 375 g,  net weight of the bags : 68 kg,  marking of the bags : letters at least 5 cm high : Farinha de trigo / Dom da Comunidade Economica Europeia a Republica Democratica de Sao Tome e Principe' 11 . Port of shipment : a Community port . 12 . Delivery stage : cif 13 . Port of landing : Sao Tome 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 July 1981 16 . Shipment period : 1 to 31 August 1981 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R . No L 172/32 Official Journal of the European Communities 30 . 6 . 81 ANNEXE B  ANHANG B  ALLEGATO B  BIJLAGE B  BILAG B  ANNEX B  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  B NumÃ ©ro du lot Port d'embarquement Tonnage caf Nom et adresse du stockeur Lieu de stockage Nummer der Partie Verschiffungshafen cif-Menge Name und Adresse des Lagerhalters Ort der Lagerhaltung Numero della partita Porto d' imbarco Tonnellaggio cif Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Haven van inlading cif-hoeveelheid Naam en adres van de depothouder Adres van de opslagplaats Partiets nummer Indskibningshavn MÃ ¦ngde cif Lagerindehaverens navn og adresse Lagerplads Number of lot Port of shipment Tonnage cif Address of store Town at which stored 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Ã ¤Ã Ã ½Ã ¿Ã ¹ cif Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  1 Port de la 1 000 t Ã tablissements Brichart &amp; Cie SA LiÃ ¨ge CommunautÃ © Ã ®le Monsin Hafen der 4020 LiÃ ¨ge Gemeinschaft Porto della ComunitÃ Haven van de Gemeenschap FÃ ¦lleskabshavne Community port Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã 